Title: To George Washington from the Continental Navy Board, 25 October 1777
From: Continental Navy Board
To: Washington, George

 

May it please your Excellency,
Borden Town [N.J.] 25th Octr 1777

We thought proper to forward the enclosed Letter for your Perusal, partly because it contains a pretty circumstantial Account of the late Action at Red Bank & the burning two of the Enemy’s Ships of War; but principally on Account of the Declaration in the last Paragraph of a Want of Amunition in the Garrison & Fleet.
We have, whilst at this Place, exerted ourselves in supplying our Ships with Necessaries, which is the Reason Captn Robinson has applied to us for Cartridges & Ball; but as it is altogether out of our Power to furnish those Articles, and a Scarcity of them may be attended with very serious Consequences, we thought it most prudent to inform your Excellency of the Requisition made; not doubting but you will give such Orders as may have a sure & speedy Effect. Sincerely wishing you Health & Success—we have the Honour to be With all Respect & Esteem your Excellency’s most obedient humble servants

Fras Hopkinson
John Wharton


P.S. We wish your Excelly would be so good as to return Capt. Robinson’s Letter by the Bearer.

